Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim s 11 and 12 recites the broad recitation concentrations, and the claim also recites a second range which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2012/0301386) in view of Sorta et al (2010/0089309).
The Johnson reference teaches a method and product of silicon single crystal made by the czochralski method, note entire reference.  A silicon melt is formed in a crucible and doped with n type dopant, note para 0021 (instant claim 9).  A seed is then contacts the melt and is withdrawn to start crystallization.  The crystal is grown by a first neck and then shoulder portion.  Then a main body is grown, note figure 1 nos 22, 26, 28.  The dopant can be added during the growth to create a desired resistivity in the grown silicon, note para 0030 to 0034.  The amount of dopant can be controlled to the desired level.  The difference between the instant claim and the prior art is the doping in the cone and shoulder and resistivity.  However, the Sorta et al reference teaches growing a doped silicon, with the dopant controlled in the cone shoulder neck areas of the crystal, note page 2.  It would have been obvious as of the filing date of the instant invention to modify the Johnson reference by the teachings of the Sorta et al reference to control the doping amounts in the neck, cone and shoulder growth of the silicon crystal in order to obtain a set uniform resistivity.  
Further, it would have been obvious to one of ordinary skill in the art as of the filing date of the instant invention to determine through routine experimentation the optimum, operable resistivity in the entire crystal in the combined references in order to have the desired property for later use, noting both references teach dopant amounts can be varied at any stage of growth which does affect the resistivity.
The Johnson reference teaches that the process can be repeated producing more than one single crystal ingot of silicon, note, para 0035.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2012/0301386) in view of Sorta et al (2010/0089309).
The Johnson and Sorta et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the pull rates.  However, it would have been obvious to one of ordinary .
Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2012/0301386) in view of Sorta et al (2010/0089309).
The Johnson and Sorta et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the crucible rotation rates.  However, it would have been obvious to one of ordinary skill in the art as of the filing date of the instant invention to determine through routine experimentation the optimum, operable rotational rates in the combined references in order to maintain a uniform melt by the rotation.
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2012/0301386) in view of Sorta et al (2010/0089309).
The Johnson and Sorta et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the neck diameter.  However, it would have been obvious to one of ordinary skill in the art as of the filing date of the instant invention to determine through routine experimentation the optimum, operable neck diameter in the combined references in order to reduce defects but be stable enough for ingot growth.
Claim 10 to 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2012/0301386) in view of Sorta et al (2010/0089309).
The Johnson and Sorta et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the dopant amounts and resistivity.  However, it would have been obvious to one of ordinary skill in the art as of the filing date of the instant invention to determine through routine experimentation the optimum, operable dopant amounts and resistivity in the different parts of the crystal of silicon in the combined references in growing the desired profile crystal as the art does teach that the amounts of dopant and resistivity can be varied and changed in the crystal during growth.
18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2012/0301386) in view of Sorta et al (2010/0089309) and Vornokov (phyis status solidi 209).
The Johnson and Sorta et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the pull rates.  However, The Vornokov reference teaches using both arsenic and phosphorus as dopants of silicon in the seed pulling process, note abs.  It would have been obvious to one of ordinary skill in the art as of the filing date of the instant invention to modify the Johnson reference by the teachings of the Vornokov reference to use arsenic and phosphorus as dopants in order to obtain the wanted properties in the final product.
Claim 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2012/0301386) in view of Sorta et al (2010/0089309) and Vornokov (phyis status solidi 209)..
The Johnson, Vornokov and Sorta et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the amount of dopants.  However, it would have been obvious to one of ordinary skill in the art as of the filing date of the instant invention to determine through routine experimentation the optimum, operable dopant amounts in the combined references in order to have the need dopant profile.
Claim 22 to 28 and 30 to 33is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2012/0301386) in view of Sorta et al (2010/0089309) and Vornokov (phyis status solidi 209)..
The Johnson, Vornokov and Sorta et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the dislocations in the crystal.  However, it would have been obvious to one of ordinary skill in the art as of the filing date of the instant invention to determine through routine experimentation the optimum, operable dislocations in the combined references in order to increase yield of wafers as the reference do show means to lower dislocation during the pulling process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714